Citation Nr: 1236392	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a rib cage injury. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1971 to August 1973 and served a second period of service from January 1974 to September 1977 with an other than honorable discharge.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.  

In April 2011, the Veteran testified at the El Paso, Texas RO in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  Prior to the April 2011 hearing before the undersigned VLJ, the Veteran presented testimony at hearings before Decision Review Officers (DROs) at the RO.

The Board remanded the issues on appeal to the RO for further development of the evidence in August 2011.  

In its August 2011 remand, the Board noted that the Veteran submitted a February 2011 substantive appeal regarding the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a right knee disorder, back disorder, right ankle disorder, left ankle disorder, left knee disorder, and a right shoulder disorder, a claim to reopen the issue of entitlement to service connection for sleep apnea, entitlement to special monthly pension, and entitlement to automobile and/or adaptive equipment.  However, at the April 2011 hearing, the Veteran's representative clarified that he and the Veteran were not prepared to address these issues, that the issues were still undergoing development by the RO, and that the issues had not yet been certified to the Board by the RO.  On the hearing date, it was agreed that testimony would not be taken regarding these issues and that the issues were not properly before the Board at that time.  Therefore, in August 2011, the Board concluded that it did not have jurisdiction over these issues, and they were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include whether an additional Board hearing was requested.  The record does not indicate that action has been taken regarding these matters and they are referred to the RO for the appropriate action.

The issues of entitlement to service connection for a rib cage injury and entitlement to service connection for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was last denied by the RO in a June 2002 rating decision.  The Veteran did not appeal that decision, and it became final.

2.  New evidence received since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the claimed residuals of a head injury.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, by which the RO denied entitlement to service connection for residuals of a head injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the June 2002 rating decision, and the claim of entitlement to service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VCAA applies to the claims on appeal.  

Given the favorable decision to reopen the claim of service connection for residuals of a head injury, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the appellant is moot or represents harmless error. 

New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011). 

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, the Board is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (holding that new and material evidence need not be received as to each previously unproven element of a claim in order to justify the reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low ").

Service Connection 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

Service connection was last previously denied for residuals of a head injury in a June 2002 rating decision on the basis that, essentially, there were no head injury residuals.  The Veteran was provided notice of the decision that month.  He did not submit a notice of disagreement regarding that decision.  Thus the rating of June 2002 is final.  38 C.F.R. § 3.156.

Evidence of record before the RO in June 2002 consisted of the service treatment records, which indicate that the Veteran reported a history of a concussion on entry into service in May 1971 prior to his first period of enlistment, and a normal physical examination on enlistment in May 1971.  The service treatment records show normal bodily systems throughout all medical examinations conducted during both periods of enlistment.  During his second period of service, in April 1975, the Veteran sustained a concussion when thrown from a vehicle pursuant to an accident.

In a January 1988 written statement, the Veteran indicated that he had "never been the same" since the in-service head injury and experienced memory problems, headaches, and psychiatric problems since then.  

The claims file also included VA treatment records reflecting medical treatment for a variety of health problems as well as mental health treatment, to include schizophrenia.  None of the conditions treated were attributed to a head injury.

In January 2002, the Veteran indicated in writing that his mental problems were a result of his in-service head injury.

The evidence received after June 2002 consists of VA and private psychiatric treatment records as well as VA and private treatment records related to physical problems such as diabetes mellitus and hypertension.  VA treatment records received after June 2002 reflect assertions of the Veteran that he had never been the same since the in-service head injury.  

Added to the record was a March 1988 private psychological evaluation report reflecting a reported history of a closed head injury in service, a withdrawn and depressed demeanor, long intervals between questions and responses, and a low IQ.  These scores, according to the examiner, were inconsistent with having graduated from high school prior to the head injury.  The results of the verbal portion of the IQ test were consistent with mild mental retardation secondary to organic brain syndrome.  The performance portion of the test also revealed mild mental retardation.  According to the examiner, along with cognitive dysfunction, the Veteran displayed emotional and psychological problems.  The Axis I diagnosis was of atypical or mixed organic brain syndrome and organic personality syndrome.  The Axis II diagnosis was of mild mental retardation with other behavioral symptoms secondary to organic brain syndrome.  The Axis III diagnosis was of impairment of motor function secondary to organic brain syndrome.  

Added to the record was a July 2002 private psychiatric examination report.  According to the report, the Veteran indicated that his problems began after a head injury in service during which he lost consciousness.  Following the accident, the Veteran reported that he started drinking and using narcotics.  Reportedly, he did so because he heard voices telling him to hurt himself and kill people.  The psychiatrist diagnosed chronic paranoid schizophrenia, a history of alcohol abuse, and a history of polysubstance abuse.  

In October 2004, the Veteran wrote that he "lied" when he said there he had no medical or psychiatric problems on separation.  In August 2005, the Veteran again indicated that his mental health problems were associated with the 1975 head injury.

A September 2008 VA aid and attendance examination report indicates that the Veteran reported memory problems but that during the evaluation, the Veteran did not seem to have any memory problems.

In a September 2009 written statement, the Veteran asserted that his PTSD and sleep apnea were caused by the head injury sustained in service.  

At a September 2009 DRO hearing, the Veteran testified that his PTSD resulted from the in-service automobile accident and ensuing head injury.  

At his April 2011 hearing before the undersigned, the Veteran testified that he lost consciousness after the in-service head injury and that his current PTSD and hallucinations resulted from that injury.

Based on a review of the evidence, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a head injury.  While most of the newly added evidence is cumulative and redundant in that it mirrors evidence and assertions in the record before June 2002, the March 1988 private psychological evaluation report relates to an unestablished fact necessary to substantiate the claim.  That is, for the first time, the evidence establishes a current disability that could be related to the in-service accident.  Thus, in the event that the Veteran is found to have had qualifying service during his second period of active duty, there is now a reasonable possibility of substantiating the claim, namely, a link between an in-service injury and a present disability.  See generally 38 C.F.R. § 3.303.

In view of the above, the Board finds that new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim is reopened.  To this extent only, the claim is granted.


ORDER

New and material evidence having been received, the claim of service connection for residuals of a head injury is reopened.


REMAND

Claims are inextricably intertwined where the adjudication of one claim could have a significant impact upon the adjudication of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.)

The claims herein arise from an incident that occurred during the Veteran's second period of service.  Following his second period of service, the character of discharge was other than honorable.  In a November 1978 administrative decision, the RO determined that the Veteran's discharge for the period of service from January 1974 to September 1977 was under dishonorable conditions for VA purposes, and was a bar to benefits.  Thus, at this time, service connection for the claims herein is precluded.  See generally 38 C.F.R. § 3.12 (2011).

In August 2011, the issue of whether the Veteran's character of discharge from his second period of service is a bar to VA benefits was raised by the Veteran, and it was referred to the RO for appropriate action.  The claims herein, namely entitlement to service connection for residuals of a rib cage injury and entitlement to service connection for residuals of a head injury are inextricably intertwined with the issue regarding the character of the Veteran's discharge.  The record does not indicate that the issue regarding the character of discharge has been adjudicated.  As such, the issues on appeal are remanded for adjudication by the RO after the RO adjudicates the character of discharge matter.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

After adjudicating the issue of issue of whether the Veteran's character of discharge from his second period of service is a bar to VA benefits, readjudicate the issue of service connection for residuals of a rib cage injury and adjudicate the issue of service connection for residuals of a head injury.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


